16DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.

Status of the Claims
This Office Action is in response to the claims filed on July 5, 2022.
Claims 5 and 16 are cancelled.
Claims 1-4, 6-15, and 17-20 are presented for examination.
Claims 1-4, 6-15, and 17-20 are currently rejected.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-15, and 17-20 have been considered but are moot because the amendments necessitate a new ground of rejection, which is made in view of Sandholm et al. (U.S. Patent Application Publication No. 20190026492) found during a new prior art search.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zachary (U.S. Patent Application Publication No. 20190385269) in view of Sandholm et al. (U.S. Patent Application Publication No. 20190026492).

Regarding claim 1, Zachary teaches the method comprising:
receiving a plurality of probe points from a vehicle, wherein each of the plurality of probe point includes a location of the vehicle and a timestamp indicating when the location was determined by a location sensor;
Zachary [0007] discloses “…the vehicle event report message includes a vehicle location, a timestamp, and at least one other vehicle state datum, and wherein the vehicle location, the timestamp, and the at least one other vehicle state datum correspond to a time of the detected vehicle event…”
determining a vehicle identifier from among a plurality of vehicle identifiers assigned to the vehicle based on the timestamp, wherein the plurality of vehicle identifiers are applicable for assigning at different respective time slots
Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator) (e.g., time of the detected vehicle event, time of generating the vehicle event report), vehicle identification information (e.g., vision sensor unique identifiers (MAC addresses), VIN of the vehicle), and/or various other information.”
The Examiner notes that the term “identifier” is broad and has been interpreted to be vehicle identification based on broadest reasonable interpretation.
generating a hashed vehicle identifier by using a hash function on the determined vehicle identifier and the timestamp; 
Zachary [0068] discloses “In other embodiments, each block can include a plurality of blockchain transactions, each of which can be hashed and then combined (using one or more parent hashes) to form the blockchain hash (or root hash).”
Zachary [0069] discloses “Each blockchain transaction can include a vehicle identifier and event data.”
and reporting the probe point using the hashed vehicle identifier to identify the probe point.  
Zachary [0007] discloses “…the vehicle event report message includes a vehicle location, a timestamp, and at least one other vehicle state datum, and wherein the vehicle location, the timestamp, and the at least one other vehicle state datum correspond to a time of the detected vehicle event…”
While Zachary does not expressly teach:
wherein the plurality of vehicle identifiers are randomly rotated or shuffled for each of the plurality of probe points from the vehicle;
Zachary in combination with Sandholm teaches:
wherein the vehicle identifier is determined based on a rotation or a shuffling of the plurality of vehicle identifiers;
Sandholm [0073]-[0075] discloses “The sub-hash methods may include examples such as: Randomizer: Generates a sub-hash of length subhash_length that is random—the same original_hash is remapped differently after each computation call The sub_hash of a phone always changes.”
Sandholm [0038] discloses “In some embodiments, the hash function resolves the issue of having a popular vendor by generating highly varied output despite having similar input. This can be achieved by rearranging the characters of the MAC address (both portions vendor and device portions together), or using select characters from both the vendor MAC and the device MAC portions to create more varied combinations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate determining an identifier based on a rotation or shuffling of identifiers, as taught in Sandholm, for “protecting personally identifiable data of respective mobile devices of tracked people” (Sandholm [0002]).
Additionally, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include a rotation or shuffling of identifiers as taught by Sandholm in the system of Zachary, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (see MPEP 2143 Section I, Subsection A).

Regarding claim 2, Zachary in combination with Sandholm teaches the method of claim 1, wherein Zachary further teaches:
each vehicle identifier of the plurality of vehicle identifiers is used for assigning to at least two probe points from the vehicle.  
Zachary [0025] discloses “a global navigation satellite system (GNSS) that is configured to determine a vehicle location of the vehicle based on receiving a plurality of GNSS signals from a plurality of GNSS satellites, wherein the vehicle location is included as a part of the vehicle event report message.”
Zachary [0068] discloses “The time indicator can be a value that identifies a particular time and date for the block, which can be a time of a vehicle event, a time in which the block was constructed, or the time at which the block was validated. In some embodiments, multiple timestamps can be included.”
Zachary [0085] discloses “The vehicle state information can include vehicle location information (e.g., the vehicle's location, trajectory, projected/estimated route or path, previous location information)…”

Regarding claim 3, Zachary in combination with Sandholm teaches the method of claim 1, wherein Zachary further teaches:
the different respective time slots have a probe reporting time that overlaps between successive time slots of the different respective time slots.  
Zachary [0042] discloses “…any one or more of the vision sensors 42-46 are configured to capture vision data upon the occurrence of receiving a command or request from another vehicle system module (VSM) to capture vision data…the capture command can include the hash to be embedded or can be followed or preceded by a message including the hash to be embedded. For example, the capture command, the hash inclusion indicator, and the hash can be sent in the same or different messages at the same or different times.”

Regarding claim 4, Zachary in combination with Sandholm teaches the method of claim 1, wherein Zachary further teaches:
the different respective time slots have a consistent probe reporting interval for a duration of a probe reporting time corresponding to the different respective time slots.  
Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator)…”
Zachary [0086] discloses “the vehicle event report message (and/or the event data itself) can include vision-related data that is captured at or around a time of the event, such as a period of time starting prior to the event.”

Regarding claim 6, Zachary in combination with Sandholm teaches the method of claim 1, wherein Sandholm further teaches:
the rotation or the shuffling is performed randomly.  
Sandholm [0073]-[0075] discloses “The sub-hash methods may include examples such as: Randomizer: Generates a sub-hash of length subhash_length that is random—the same original_hash is remapped differently after each computation call The sub_hash of a phone always changes.”
Sandholm [0038] discloses “In some embodiments, the hash function resolves the issue of having a popular vendor by generating highly varied output despite having similar input. This can be achieved by rearranging the characters of the MAC address (both portions vendor and device portions together), or using select characters from both the vendor MAC and the device MAC portions to create more varied combinations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate determining an identifier based on a rotation or shuffling of identifiers, as taught in Sandholm, for “protecting personally identifiable data of respective mobile devices of tracked people” (Sandholm [0002]).

Regarding claim 9, Zachary in combination with Sandholm teaches the method of claim 1, wherein Zachary further teaches:
the timestamp is generated by a positioning system used by the location sensor.  
Zachary [0035] discloses “The GNSS receiver 22 can be configured for use with various GNSS implementations, including global positioning system (GPS) for the United States… For example, the GNSS receiver 22 may be a GPS receiver, which may receive GPS signals from a constellation of GPS satellites 60.”
 The Examiner notes that GNSS inherently contains a timestamp (see https://gnss-compare.readthedocs.io/en/latest/user_manual/gnss_basics.html for further explanation).

Regarding claim 17, Zachary teaches the non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform:
receiving a plurality of probe point from a vehicle, wherein the each of the plurality of probe points includes a location of the vehicle and a timestamp indicating when the location was determined by a location sensor;
Zachary [0007] discloses “…the vehicle event report message includes a vehicle location, a timestamp, and at least one other vehicle state datum, and wherein the vehicle location, the timestamp, and the at least one other vehicle state datum correspond to a time of the detected vehicle event…”
determining a vehicle identifier from among a plurality of vehicle identifiers assigned to the vehicle based on the timestamp, wherein the plurality of vehicle identifiers are applicable for assigning at different respective time slots, and
Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator) (e.g., time of the detected vehicle event, time of generating the vehicle event report), vehicle identification information (e.g., vision sensor unique identifiers (MAC addresses), VIN of the vehicle), and/or various other information.”
The Examiner notes that the term “identifier” is broad and has been interpreted to be vehicle identification based on broadest reasonable interpretation.
generating a hashed vehicle identifier by using a hash function on the determined vehicle identifier and the timestamp;
Zachary [0068] discloses “In other embodiments, each block can include a plurality of blockchain transactions, each of which can be hashed and then combined (using one or more parent hashes) to form the blockchain hash (or root hash).”
Zachary [0069] discloses “Each blockchain transaction can include a vehicle identifier and event data.”
and reporting the probe point using the hashed vehicle identifier to identify the probe point.  
Zachary [0007] discloses “…the vehicle event report message includes a vehicle location, a timestamp, and at least one other vehicle state datum, and wherein the vehicle location, the timestamp, and the at least one other vehicle state datum correspond to a time of the detected vehicle event…”
While Zachary does not expressly teach:
wherein the plurality of vehicle identifiers are randomly rotated or shuffled for each of the plurality of probe points from the vehicle;
Zachary in combination with Sandholm teaches:
wherein the plurality of vehicle identifiers are randomly rotated or shuffled for each of the plurality of probe points from the vehicle;
Sandholm [0073]-[0075] discloses “The sub-hash methods may include examples such as: Randomizer: Generates a sub-hash of length subhash_length that is random—the same original_hash is remapped differently after each computation call The sub_hash of a phone always changes.”
Sandholm [0038] discloses “In some embodiments, the hash function resolves the issue of having a popular vendor by generating highly varied output despite having similar input. This can be achieved by rearranging the characters of the MAC address (both portions vendor and device portions together), or using select characters from both the vendor MAC and the device MAC portions to create more varied combinations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate determining an identifier based on a rotation or shuffling of identifiers, as taught in Sandholm, for “protecting personally identifiable data of respective mobile devices of tracked people” (Sandholm [0002]).

Regarding claim 18, Zachary in combination with Sandholm teaches the non-transitory computer-readable storage medium of claim 17, wherein Zachary further teaches:
each vehicle identifier of the plurality of vehicle identifiers is used for assigning to at least two probe points from the vehicle.  
Zachary [0025] discloses “a global navigation satellite system (GNSS) that is configured to determine a vehicle location of the vehicle based on receiving a plurality of GNSS signals from a plurality of GNSS satellites, wherein the vehicle location is included as a part of the vehicle event report message.”
Zachary [0068] discloses “The time indicator can be a value that identifies a particular time and date for the block, which can be a time of a vehicle event, a time in which the block was constructed, or the time at which the block was validated. In some embodiments, multiple timestamps can be included.”
Zachary [0085] discloses “The vehicle state information can include vehicle location information (e.g., the vehicle's location, trajectory, projected/estimated route or path, previous location information)…”

Regarding claim 19, Zachary in combination with Sandholm teaches the non-transitory computer-readable storage medium of claim 17, wherein Zachary further teaches:
the different respective time slots have a probe reporting time that overlaps between successive time slots of the different respective time slots.  
Zachary [0042] discloses “…any one or more of the vision sensors 42-46 are configured to capture vision data upon the occurrence of receiving a command or request from another vehicle system module (VSM) to capture vision data…the capture command can include the hash to be embedded or can be followed or preceded by a message including the hash to be embedded. For example, the capture command, the hash inclusion indicator, and the hash can be sent in the same or different messages at the same or different times.”

Regarding claim 20, Zachary in combination with Sandholm teaches the non-transitory computer-readable storage medium of claim 17, wherein Zachary further teaches:
the different respective time slots have a consistent probe reporting interval for a duration of a probe reporting time corresponding to the different respective time slots.  
Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator)…”
Zachary [0086] discloses “the vehicle event report message (and/or the event data itself) can include vision-related data that is captured at or around a time of the event, such as a period of time starting prior to the event.”

Claims 7-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zachary (U.S. Patent Application Publication No. 20190385269) in view of Sandholm et al. (U.S. Patent Application Publication No. 20190026492).

Regarding claim 7, Zachary in combination with Sandholm does not expressly teach the method of claim 1, wherein:
the probe point is reported to a server associated with a service provider, and wherein the server decodes the hashed vehicle identifier using the hash function to determine the vehicle identifier
However, Hannah teaches
the probe point is reported to a server associated with a service provider, and wherein the server decodes the hashed vehicle identifier using the hash function to determine the vehicle identifier
Hannah [0073] discloses “…allows the identity of the user and the license number to be known and saved, i.e., any identity related security encryption can be decrypted in the PPS. After performing any necessary fraud checks using its database of license numbers and permission requests (e.g., ensuring there is only one permission request for each vehicle at any given time, and only for legitimate license numbers), the PPS can then anonymize the request, including substituting a salted hash of the license number, and pass it on to the central MATS server.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zachary and Sandholm to incorporate determining a vehicle identifier based on a rotation or shuffling of vehicle identifiers, as taught in Hannah, in order to “to provide privacy and/or to anonymize requests to travel and/or vehicle identifiers (such as license plate numbers or vehicle identification number)” (Hannah [0018]).

Regarding claim 8, Zachary in combination with Sandholm does not expressly teach the method of claim 1, wherein:
the server aggregates the probe point with one or more other probe points decoded that are associated with any of the plurality of vehicle identifiers that have been decoded by the server.  
However, Hannah teaches:
the server aggregates the probe point with one or more other probe points decoded that are associated with any of the plurality of vehicle identifiers that have been decoded by the server.  
Hannah [0073] discloses “…allows the identity of the user and the license number to be known and saved, i.e., any identity related security encryption can be decrypted in the PPS. After performing any necessary fraud checks using its database of license numbers and permission requests (e.g., ensuring there is only one permission request for each vehicle at any given time, and only for legitimate license numbers), the PPS can then anonymize the request, including substituting a salted hash of the license number, and pass it on to the central MATS server.”
Hannah [0049] discloses “To prevent misuse of this historical information, the hashing result can be periodically changed in a way that is not ordinarily known by the central MATS servers. This can be accomplished using what is known as a salted hash, where a random numeric value (the “salt”) is combined with the vehicle license number before being run through the hashing algorithm.”
The Examiner notes that the use of random numeric values before being run through the hash aligns with [0033] of the instant specification (“The method for rotating or shuffling through different vehicle identifiers is varied and can be done in a random manner.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zachary and Sandholm to incorporate determining a vehicle identifier based on a rotation or shuffling of vehicle identifiers, as taught in Hannah, in order to “to provide privacy and/or to anonymize requests to travel and/or vehicle identifiers (such as license plate numbers or vehicle identification number)” (Hannah [0018]).

Regarding claim 10, Zachary teaches the apparatus comprising:
at least one processor;
Zachary [0021] discloses “…wherein the vehicle electronics system includes computer instructions that, when executed by one or more processors…”
and at least one memory including computer program code for one or more programs
Zachary [0021] discloses “…a wireless communications device that includes wireless communication circuitry, a processor, and memory; and a vision sensor that includes a processor and memory; wherein the vehicle electronics system includes computer instructions…”
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: receive a plurality of probe points from a vehicle, wherein the plurality of probe points are paired with a hashed vehicle identifier, and wherein the hashed vehicle identifier was generated using a hash function on a timestamp of the probe point and a vehicle identifier determined among a plurality of vehicle identifiers assigned to the vehicle based on different respective time slots corresponding to the timestamp;
Zachary [0007] discloses “…the vehicle event report message includes a vehicle location, a timestamp, and at least one other vehicle state datum, and wherein the vehicle location, the timestamp, and the at least one other vehicle state datum correspond to a time of the detected vehicle event…”
Zachary [0068] discloses “In other embodiments, each block can include a plurality of blockchain transactions, each of which can be hashed and then combined (using one or more parent hashes) to form the blockchain hash (or root hash).”
Zachary [0069] discloses “Each blockchain transaction can include a vehicle identifier and event data.”
While Zachary does not expressly teach:
wherein the plurality of vehicle identifiers are randomly rotated or shuffled for each of the plurality of probe points from the vehicle
decode the vehicle identifier from the hashed vehicle identifier using the hash function; and
aggregate the probe point with one or more other probe points to determine a vehicle path, wherein the one or more other probe points are associated with any of the plurality of vehicle identifiers of the vehicle that have been decoded.
Zachary in combination with Sandholm teaches:
wherein the plurality of vehicle identifiers are randomly rotated or shuffled for each of the plurality of probe points from the vehicle
Sandholm [0073]-[0075] discloses “The sub-hash methods may include examples such as: Randomizer: Generates a sub-hash of length subhash_length that is random—the same original_hash is remapped differently after each computation call The sub_hash of a phone always changes.”
Sandholm [0038] discloses “In some embodiments, the hash function resolves the issue of having a popular vendor by generating highly varied output despite having similar input. This can be achieved by rearranging the characters of the MAC address (both portions vendor and device portions together), or using select characters from both the vendor MAC and the device MAC portions to create more varied combinations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate determining an identifier based on a rotation or shuffling of identifiers, as taught in Sandholm, for “protecting personally identifiable data of respective mobile devices of tracked people” (Sandholm [0002]).
The combination of Zachary and Sandholm does not expressly teach:
decode the vehicle identifier from the hashed vehicle identifier using the hash function; and
aggregate the probe point with one or more other probe points to determine a vehicle path, wherein the one or more other probe points are associated with any of the plurality of vehicle identifiers of the vehicle that have been decoded.
However, Hannah teaches:
decode the vehicle identifier from the hashed vehicle identifier using the hash function;
Hannah [0073] discloses “…allows the identity of the user and the license number to be known and saved, i.e., any identity related security encryption can be decrypted in the PPS. After performing any necessary fraud checks using its database of license numbers and permission requests (e.g., ensuring there is only one permission request for each vehicle at any given time, and only for legitimate license numbers), the PPS can then anonymize the request, including substituting a salted hash of the license number, and pass it on to the central MATS server.”
and aggregate the probe point with one or more other probe points to determine a vehicle path, wherein the one or more other probe points are associated with any of the plurality of vehicle identifiers of the vehicle that have been decoded.  
Hannah [0073] discloses “…allows the identity of the user and the license number to be known and saved, i.e., any identity related security encryption can be decrypted in the PPS. After performing any necessary fraud checks using its database of license numbers and permission requests (e.g., ensuring there is only one permission request for each vehicle at any given time, and only for legitimate license numbers), the PPS can then anonymize the request, including substituting a salted hash of the license number, and pass it on to the central MATS server.”
Hannah [0049] discloses “To prevent misuse of this historical information, the hashing result can be periodically changed in a way that is not ordinarily known by the central MATS servers. This can be accomplished using what is known as a salted hash, where a random numeric value (the “salt”) is combined with the vehicle license number before being run through the hashing algorithm.”
The Examiner notes that the use of random numeric values before being run through the hash aligns with [0033] of the instant specification (“The method for rotating or shuffling through different vehicle identifiers is varied and can be done in a random manner.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zachary and Sandholm to explicitly teach decoding using a hash function and aggregate probe points, as taught in Hannah, in order to enhance traffic information precision (Hannah [0041]) and provide privacy (Hannah [0047]).

Regarding claim 11, Zachary in combination with Sandholm and Hannah teaches the apparatus of claim 10, wherein Zachary further teaches:
the apparatus is further caused to: provide the probe point, the one or more other probe points, the vehicle path, or a combination thereof as an output for providing a location-based service.  
Zachary [0044] discloses “…the vision sensors 42-46 capture image data (or other vision data) that is then used to inform the vehicle 12 of traffic conditions and/or other environmental information. Environmental information refers to information regarding an area surrounding or nearby the vehicle that is or can be useful in one or more vehicle operations, such as an autonomous driving operation. For example, environmental information includes roadway features, such as route or pathway information…”

Regarding claim 12, Zachary in combination with Sandholm and Hannah teaches the apparatus of claim 11, wherein Zachary further teaches:
location-based service includes delivering traffic incident messages, determining traffic flow, generating mapping data, or a combination thereof.  
Zachary [0044] discloses “In one embodiment, the vision sensors 42-46 capture image data (or other vision data) that is then used to inform the vehicle 12 of traffic conditions and/or other environmental information…For example, environmental information includes roadway features, such as route or pathway information (e.g., curvature, lane width, shoulder width, number of lanes, types of lanes), roadway signage (e.g., speed limit signs, passing/no passing signs, weight limit signs, stop signs, traffic lights or other traffic signals, street signs, exit signs), weather conditions (e.g., ambient temperature, precipitation), and the like.”

Regarding claim 13, Zachary in combination with Sandholm and Hannah teaches the apparatus of claim 10, wherein Zachary further teaches:
each vehicle identifier of the plurality of vehicle identifiers is used for assigning to at least two probe points from the vehicle.  
Zachary [0025] discloses “a global navigation satellite system (GNSS) that is configured to determine a vehicle location of the vehicle based on receiving a plurality of GNSS signals from a plurality of GNSS satellites, wherein the vehicle location is included as a part of the vehicle event report message.”
Zachary [0068] discloses “The time indicator can be a value that identifies a particular time and date for the block, which can be a time of a vehicle event, a time in which the block was constructed, or the time at which the block was validated. In some embodiments, multiple timestamps can be included.”
Zachary [0085] discloses “The vehicle state information can include vehicle location information (e.g., the vehicle's location, trajectory, projected/estimated route or path, previous location information)…”

Regarding claim 14, Zachary in combination with Sandholm and Hannah teaches the apparatus of claim 10, wherein Zachary further teaches:
the different respective time slots have a probe reporting time that overlaps between successive time slots of the different respective time slots.  
Zachary [0042] discloses “…any one or more of the vision sensors 42-46 are configured to capture vision data upon the occurrence of receiving a command or request from another vehicle system module (VSM) to capture vision data…the capture command can include the hash to be embedded or can be followed or preceded by a message including the hash to be embedded. For example, the capture command, the hash inclusion indicator, and the hash can be sent in the same or different messages at the same or different times.”

Regarding claim 15, Zachary in combination with Sandholm and Hannah teaches the apparatus of claim 10, wherein Zachary further teaches:
the different respective time slots have a consistent probe reporting interval for a duration of a probe reporting time corresponding to the different respective time slots.  
Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator)…”
Zachary [0086] discloses “the vehicle event report message (and/or the event data itself) can include vision-related data that is captured at or around a time of the event, such as a period of time starting prior to the event.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ambrosin et al. (U.S. Patent Application Publication No. 20190140850) discloses systems, apparatuses and methods may provide for infrastructure node technology that conducts a mutual authentication with a vehicle and verifies, if the mutual authentication is successful, location information received from the vehicle, wherein the authentication may include hash-based MAC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                           

/IG T AN/Primary Examiner, Art Unit 3662